Title: To James Madison from Rebecca Blodget, [ca. 11 March] 1809
From: Blodget, Rebecca
To: Madison, James


New York—Greenwich Street No 266.[ca. 11 March 1809]
It might be expected that a woman & a stranger shou’d apologize for the freedom of addressing The President Of The United States—but, my dear Sir, I never made an apology in my life, and it wou’d take me longer to frame one than to write the petition which will be the subject of this address. It is in behalf of Col Burr—to whom it is but just to declare, that I act without his authority, or even his knowledge. Our Camilus wishes to return to his country—& wou’d, if the P. of the U. S. wou’d graciously be pleased to drop the prosecution against him. It becomes not me to say whether the prosecution is just or unjust—it is therefore, not to your justice, but to your clemency, that I appeal. The lovely drooping Theodosia Alston sinks into an early grave—wretched are her days—sleepless are her nights, & ’tho no murmurs escape her pale lips, her woe worn form & tearful eye proclaim the anguish of her soul, whilst she bends in silent sorrow over her cherub boy—her sole companion, save Misery! You know my angel friend—I need not tell you that the hand of Heaven has crowded into that lovely pigmy form every noble passion which can dignify or adorn the mind of Woman. Her father is not only her father, but the chosen friend of her heart, the beloved & venerated preceptor who has enriched her mind with those noble acquirements which render her the glory of her sex. Shou’d it be a question why I am thus interested for Col Burr, I reply, that I have known him more than sixteen years, & owe to him, what ever is valuable in myself. When I first saw him, I was a little creature, full of folly & vanity. I thought myself an exquisite beauty & a greater wit. Col B. had the temerity to tell me that I overrated myself—that I had many & great faults—for a whole minute I was both surprised and offended. I desired him to point out my faults, & a way to correct them—it was an arduous undertaking—but his labour has not been intirely lost. I profited by his lessons—& he secured to himself a faithful friend through life, who wou’d lose the last drop of blood in her veins, to prove her grateful sense of the greatest benefit man can confer on woman, that of enlightening her mind! He has been to me what Pluto was to Dion! For some Years after my marriage I hardly ever saw my friend because the man I made my sovereign hated him, and wanting discernment to do justice to my character, knew not that I had a heart large enough to admit both love & friendship, without being unjust to either. But when the injured subject cast off her allegiance & retired to vegetate in the burrough of Lancaster, Col B. was V P. of the U. S. It therefore appeared as if we were to meet no more. Occupied with the care of an infant family & believing my friend happy, I was satisfied—but during his imprisonment at Richmond, I renewed my correspondence with him, well knowing that the sympathetic effusions of a friendly heart are the sweetest balm to the soul, under the pressure of affliction. Last april I left Lancaster for New York—& shortly after had the melancholy pleasure of hiding my illustrious friend from persecution—during his abode with me I had an opportunity of admiring the dignified philosophy of his heroic mind—rising superiour to calamity. Knowing that my mind was firm, & my spirit undaunted, & that I cou’d keep a secret, tho’ a woman, he wou’d have confided every thought to me. But I declined a confidence which cou’d only have gratified an idle curiosity—a passion to which I am a stranger. If, therefore my petition to you, is really improper, impute it to my ignorance—if not—O’, let me hope that you will begin your Administration with an act of generosity & Magnanimity. You may be inclined to wonder why this petition was not presented before—simply because I despised your predecessor too much to condescend to become his petitioner—to beg a favour infers an inferiority on the part of the petitioner—& Heaven forbid that I shou’d ever place myself in the light of an inferior to Thomas Jefferson, a thing whose principles religious, moral & political, are alike weak & wicked. A shifting, shuffling Visionary. An old woman in her dotage! A wretch without nerve! Pardon me Sir. My pen has a strange trick—& ’tho I often caution it, it will tell all the secrets of my heart without regard to time or place. But I am not addressing the President of the United States, so much as Mr Madison, once, I hope still, the friend of Aaron Burr—from whom I first learnt the respect & admiration due to your talents. I am, Sir Your very humble servant
Rebecca Blodget
P. S. to Mrs. M.
My dear Madam
Some ten or twelve years ago, I remember that I never approached you without being favoured with an affectionate smile—& ’tho we were but slightly acquainted you always spoke of me with even more kindness than I deserved, by which I was induced to think myself one of your favorites—if you wou’d keep me in this agreeable belief, do subscribe your name to this paper. Tell our President that a man never looks so like a God, as when he takes the side of Mercy. You need not tell him that Burr’s talents may be useful to the State—he knows how to estimate them. Your’s with respect

R B

